947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Kevin PRICE, Defendant-Appellant.
No. 91-5579.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 24, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Frank W. Bullock, Jr., District Judge.  (CR-90-292-G)
Susan Hayes, Barry S. Stanback, Stanback & Stanback Attorneys, P.A., Greensboro, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Price appeals from a district court order entering judgment pursuant to a jury verdict finding him guilty of knowingly possessing a firearm after being convicted of a felony in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).   Price's sole contention on appeal is that the district court erred by refusing to grant his motion for acquittal under Rule 29 of the Federal Rules of Criminal Procedure based on insufficiency of the evidence.   We reject this contention and affirm.


2
The evidence adduced at trial showed that law enforcement officers found Price in his girlfriend's apartment holding in his hand the magazine to a nine millimeter pistol;  Price's girlfriend was not then in the apartment.   Price was standing directly in front of a couch where officers found a pistol under a cushion.   The magazine Price was holding fit the discovered pistol.   Although Price's girlfriend testified that the gun belonged to her, she also testified that when she left the apartment the gun was loaded and an empty magazine was on the table.   Price was found holding a loaded magazine, and the gun and an empty magazine were found under the couch cushions.   Finally, the evidence showed that Price dated the woman leasing the apartment for nine years, possessed a key to the apartment, and kept clothes there.


3
Viewing the evidence in a light most favorable to the government, we find that substantial evidence supports a finding that Price constructively possessed the firearm in question.   See Glasser v. United States, 315 U.S. 60, 80 (1942).   See also United States v. Moreno, 933 F.2d 362 (6th Cir.1991);   United States v. Patterson, 886 F.2d 217 (8th Cir.1989).   Accordingly, the order of the district court is affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.